DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are currently pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  “The medium as in…” should be corrected to “A non-transitory machine-readable storage medium as in…” so as to be consistent with the language used in claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, “A medium as in claim 13” lacks antecedent basis.  There is no medium in claim 13, as claim 13 is drawn to a computer.  For purposes of examination, Examiner is examining claim 15 as it should depend from claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0191768 (Malpani et al.) in view of US Patent Application Publication No. 2015/0106931 (Mankin et al.).

Regarding claim 7, Malpani discloses a computer comprising:
	A processor (111; [0024]; Fig. 1); and
	A machine learning classifier program with instructions executable by the processor to define and access classifier data structures within the persistent memory (a classification component implementing a statistical model that, based on 

	Malpani fails to expressly disclose a persistent memory.

	Mankin discloses using a persistent memory [0050].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malpani and utilize persistent memory in the computer system because persistent memory is non-volatile and low latency and may allow for an increase in system performance, as is old and well known in the prior art. 

Regarding claim 13, Malpani discloses wherein the machine learning classifier program comprises instructions executable by the processor to access training data from the classifier data structures in the persistent memory, receive query data, and use the training data and query data to calculate a highest probable category for the query data (a naïve Bayes-based classifier models the probability of a search query belonging to a particular category based on the probability of the category, P[Xi], and the independent probability of each term in the search query given the particular category wherein the 

Regarding claim 15, Malpani discloses the instructions further causing the processor to: 
receive query data; 
access training data and training-based probabilities from the classifier data structures in memory; 
Calculate query-based category probabilities based on the query data and training-based probabilities; and 
select a category having a highest query-based category probability (a naïve Bayes-based classifier models the probability of a search query belonging to a particular category based on the probability of the category, P[Xi], and the independent probability of each term in the search query given the particular category and these probabilities may be derived based on training data (310) and stored in a category model (301); [0036]; Fig. 1-5). 

Malpani fails to expressly disclose persistent memory.

Mankin discloses using a persistent memory [0050].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malpani and . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0191768 (Malpani et al.) in view of US Patent Application Publication No. 2015/0106931 (Mankin et al.) and US Patent Application Publication No. 2007/0005340 (Goutte et al.).

Regarding claim 14, Malpani discloses a non-transitory machine-readable storage medium storing instructions that when executed by a processor, cause the processor to: 
allocate classifier data structures to memory (Fig. 1); and
read a number of categories from a set of training data (receiving training data from one or more sources [0046]; Fig. 3 and 5; and train a category model based on this training data; [0046]; Figs. 1-5).

Malpani fails to expressly disclose persistent memory.

Malpani fails to expressly disclose populating the classifier data structures with training data including 

Mankin discloses using a persistent memory [0050].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malpani and utilize persistent memory in the computer system because persistent memory is non-volatile and low latency and may allow for an increase in system performance, as is old and well known in the prior art. 

Goutte discloses that an output of an initial probabilistic categorizer trainer (12) is a catergorization model (20) which includes probabilistic categorization parameters (22), wherein the probabilistic categorization parameters include category probability values, such as P(c1) for category c1, and a set of category conditional word probabilities ([0018]; Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art to combine Goutte with Malpani and Mankin to include training data category and word probabilities for categorizing data.




Allowable Subject Matter
Claims 1-6 are allowed.
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0106308 (Harrison et al.) discloses machine learning and persistent storage.
US 2009/0094177 (Aoki) discloses method for efficient machine-learning classification of multiple text categories.
US 8,626,682 (Malik et al.) discloses automatic data cleaning for machine learning classifiers.
US 2003/0046297 (Mason) discloses system and method for partially self-training learning system.
US 7,089,226 (Dumais et al.) discloses a system, representation and method providing multilevel information retrieval with clarification dialog.
US 6,094,653 (Li et al.) discloses document classification method 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683